MEMORANDUM *
We vacate the district court’s judgment and remand in light of United States v. Davenport, 519 F.3d 940 (9th Cir.2008). On remand, the district court should vacate either Wiberg’s conviction for receipt or his conviction for possession of child pornography, “allowing for it to be reinstated without prejudice if his other conviction should be overturned on direct or collateral review.” Id. at 948.
Any further appeals in this case shall be assigned to this panel.
REMANDED with instructions.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.